Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an RCE filed on 09/06/2022. Status of Claims 19-36 are:

** Claims 19-36 are pending in this Office Action.
** Claims 19, 20, 25,26, 31 and 32 are amended.
**  Double Patenting is maintained by Examiner.


Response to Arguments
 2. 	Applicant’s arguments filed in the amendment filed 09/06/2022, have all been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Prior Arts
3.   	U. S. Patent Pub No. 20150156636 A1, issued to Tabet et al., (hereinafter Tabet_36)  
  	U. S. Patent Pub No. 20150373744 A1, issued to Rosa et al., (hereinafter Rosa)

Priority
4. 	Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.


Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6. 	Claims 19, 20, 22, 24, 25, 28, 31, 32, and 34 are rejected on the ground of nonstatutory obviousness-type double  patenting as being unpatentable over claims 1, 2, 11, 5, 6, 9 and 11 of U.S. Patent No. 10644819 B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because:


Instant Application No.: 16832151
US Patent No.: US 10644819 B2
19.  A method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising: receiving channel candidate information of a secondary 
cell that uses an unlicensed frequency band from a base station;  transmitting 
channel state information associated with one or more channels, which are 
generated using the channel candidate information;  and adding, as the 
secondary cell, a channel that the base station selects based on the channel 
state information, wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator and wherein the secondary cell is selected based on the channel state information and a predetermined threshold value, and wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.



20.  The method as claimed in claim 19, wherein the channel candidate information includes at least one of unlicensed frequency band information associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, wherein the channel candidate information is received through a high layer signaling of a primary cell.
1.  A method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising: receiving channel candidate information of a secondary 
cell that uses an unlicensed frequency band from a base station;  receiving a 
reference signal of the secondary cell transmitted through one or more channels 
of the unlicensed frequency band from the base station;  transmitting channel 
state information associated with the one or more channels, which are generated 
using the channel candidate information;  and adding, as the secondary cell, an 
unlicensed band channel that the base station selects based on the channel 
state information, wherein the reference signal of the secondary cell is a cell 
specific reference signal generated using physical cell identification 
information that is configured for the secondary cell and is independent of 
physical cell identification information of a primary cell, wherein the channel 
state information includes i) a received signal strength indicator associated 
with each of the one or more channels and ii) information on whether each of 
the one or more channels is used, determined by the received signal strength 
indicator, wherein the channel candidate information includes at least one of 
unlicensed frequency band information associated with each of the one or more 
channels, information associated with the number of channel candidates, and 
channel candidate list information, and wherein the channel candidate 
information is received through a high layer  signaling of the primary cell.






22.  The method as claimed in claim 19, further comprising: transmitting at least one of channel information of a primary cell and reference signal measurement information associated with the secondary cell, wherein the base 
station selects a channel of the secondary cell by further using location 
information of the UE which is calculated based on at least one of the channel information of the primary cell and the reference signal measurement information associated with the secondary cell. 

2.  The method as claimed in claim 1, further comprising: transmitting at least one of channel information of the primary cell and reference signal measurement information associated with the secondary cell, wherein the base 
station selects the unlicensed band channel to be added as the secondary cell, 
by further using location information of the UE which is calculated based on at 
least one of the channel information of the primary cell and the reference 
signal measurement information associated with the secondary cell.


24.  The method as claimed in claim 19, wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and 
transmission period information. 
 

11.  The UE as claimed in claim 9, wherein the channel candidate 
information further includes at least one of transmission power information of 
a secondary cell reference signal, transmission location information, and 
transmission period information.
25.  A method for a base station to configure carrier aggregation (CA), the 
method comprising: transmitting, to a user equipment (UE), channel candidate information of a secondary cell that uses an unlicensed frequency band;  
receiving channel state information associated with one or more channels, which 
are generated based on the channel candidate information;  and additionally, configuring a channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, wherein the channel 
state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator and wherein the secondary cell is selected based on the channel state information and a predetermined threshold value and wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.


5.  A method for a base station to configure carrier aggregation (CA), the 
method comprising: transmitting, to a user equipment (UE), channel candidate 
information of a secondary cell that uses an unlicensed frequency band;  
transmitting, through one or more channels of the unlicensed frequency band, a 
reference signal of the secondary cell to the UE;  receiving channel state 
information associated with the one or more channels, which are generated based 
on the channel candidate information;  and additionally, configuring an 
unlicensed band channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, wherein the reference 
signal of the secondary cell is a cell specific reference signal generated 
using physical cell identification information that is configured for the 
secondary cell and is independent of physical cell identification information 
of a primary cell, wherein the channel state information includes i) a received 
signal strength indicator associated with each of the one or more channels and 
ii) information on whether each of the one or more channels is used, determined 
by the received signal strength indicator, wherein the channel candidate 
information includes at least one of unlicensed frequency band information 
associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, and 
wherein the channel candidate information is received through a high layer 
signaling of the primary cell.
28.  The method as claimed in claim 25, further comprising: receiving channel 
information of a primary cell or reference signal measurement information 
associated with the secondary cell;  and calculating location information of 
the UE based on at least one of the channel information of the primary cell and 
the reference signal measurement information associated with the secondary 
cell, wherein a channel that is additionally configured as the secondary cell 
is selected based on the channel state information and the location information 
of the UE.
6.  The method as claimed in claim 5, further comprising: receiving channel 
information of the primary cell or reference signal measurement information 
associated with the secondary cell;  and calculating location information of 
the UE based on at least one of the channel information of the primary cell and 
the reference signal measurement information associated with the secondary 
cell, wherein the unlicensed band channel that is additionally configured as 
the secondary cell is selected based on the channel state information and the 
location information of the UE.
31.  A user equipment (UE) that performs carrier aggregation, the UE 
comprising: a receiving unit configured to receive, from a base station, 
channel candidate information of a secondary cell that uses an unlicensed 
frequency band;  a transmitting unit configured to transmit channel state 
information associated with one or more channels, which are generated using the 
channel candidate information;  and a controller configured to add, as the 
secondary cell, a channel that the base station selects based on the channel 
state information, wherein the channel state information includes information 
on whether each of the one or more channels is used, wherein the information on 
whether each of the one or more channels is used is determined based on a 
signal strength of each of the one or more channels, and wherein the secondary 
cell is selected based on the channel state information and a predetermined 
threshold value, and wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.

32.  The UE as claimed in claim 31, wherein the channel candidate information 
includes at least one of unlicensed frequency band information associated with 
each of the one or more channels, information associated with the number of 
channel candidates, and channel candidate list information, wherein the channel candidate information is received through a high layer signaling of a primary cell.
9.  A user equipment (UE) that performs carrier aggregation, the UE 
comprising: a receiving unit configured to receive, from a base station, 
channel candidate information of a secondary cell that uses an unlicensed 
frequency band and to receive a reference signal of the secondary cell 
transmitted through one or more channels of the unlicensed frequency band from 
the base station;  a transmitting unit configured to transmit channel state 
information associated with the one or more channels, which are generated using 
the channel candidate information;  and a controller configured to add, as the 
secondary cell, an unlicensed band channel that the base station selects based 
on the channel state information, wherein the reference signal of the second 
cell is a cell specific reference signal generated using physical cell 
identification information that is configured for the secondary cell and is 
independent of physical cell identification information of a primary cell, and 
wherein the channel state information includes i) a received signal strength 
indicator associated with each of the one or more channels and ii) information 
on whether each of the one or more channels is used, determined by the received 
signal strength indicator.
34.  The UE as claimed in claim 31, wherein the transmitting unit further 
transmits channel information of a primary cell or reference signal measurement 
information associated with the secondary cell, wherein the base station 
selects a channel of the secondary cell by further using location information 
of the UE that is calculated based on at least one of the channel information 
of the primary cell and the reference signal measurement information associated 
with the secondary cell.
11.  The UE as claimed in claim 9, wherein the channel candidate 
information further includes at least one of transmission power information of 
a secondary cell reference signal, transmission location information, and 
transmission period information.


Claim Rejections - 35 USC § 103  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  Claims 19, 21, 25, 27, 31, and 33 are rejected under 35 U.S.C. 103 as being
unpatentable over US 20150156636 Al to Tabet et al., (hereinafter Tabet_36), in view of  US 8279974 B1 to Husted et al., (hereinafter Husted).

Regarding claim 19, a method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising:

 receiving channel candidate information of a secondary cell that uses an unlicensed frequency band from a base station; transmitting channel state information associated with one or more channels, which are generated using the channel candidate information;  and adding, as the secondary cell, a channel that the base station selects based on the channel state information,
 (Tabet_36: See para[0070]-[0074] and Fig. 7,  for BS selects and provides “a list of potential channels” (i.e., channel candidate information) in the unlicensed frequency band, to UE, as potential secondary, in a configuration message, via the primary cell.  UE performs one or more measurements on such unlicensed channels, such as RSSI, to determine channel conditions, like being free from interference or not, and then provides its channel feedback, by providing “a list of supported channels” (Channel state information)” in the unlicensed frequency band,  via the primary cell , back to BS.  BS, receives it and based on feedback info, selects a channel in the unlicensed band, and sends a configuration, such as “Scell Add”, via primary carrier to UE.

wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet_36: See para[0069] for BS selects channels for UE to establish a secondary carrier via SCell Add) for which RSSI values are below a desired threshold)


wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)



Although Tabet_36 teaches “feedback information” (i.e., channel state information) includes a list of candidate channels in the unlicensed frequency band, and wherein “a list”, is understood to mean “a number of candidate channels”, (Tabet_36: See para[0070]-[0074]), however, Tabet_36 does not seem to explicitly disclose that such list can include many items, as alternatively understood in: 

wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.


However, in a similar field, Husted, teaches that “channel state information” (e.g., channel candidate information) can include a variety of information entries, such as RSSI, and, the state of the channel, and many more items (e.g., number of channels, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)



Regarding claim 21, the method as claimed in claim 19, wherein the channel state information 
includes signal strength information. 
 (Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)



Regarding claim 25, a method for a base station to configure carrier aggregation (CA), the 
method comprising:

 transmitting, to a user equipment (UE), channel candidate information of a secondary cell that uses an unlicensed frequency band; receiving channel state information associated with one or more channels, which are generated based on the channel candidate information;  and receiving channel state information associated with one or more channels, which are generated based on the channel candidate information;  and
(Tabet_36: See para[0070]-[0074] and Fig. 7,  for BS selects and provides “a list of potential channels” (i.e., channel candidate information) in the unlicensed frequency band, to UE, as potential secondary, in a configuration message, via the primary cell.  UE performs one or more measurements on such unlicensed channels, such as RSSI, to determine channel conditions, like being free from interference or not, and then provides its channel feedback, by providing “a list of supported channels” (Channel state information)” in the unlicensed frequency band,  via the primary cell , back to BS.  BS, receives it and based on feedback info, selects a channel in the unlicensed band, and sends a configuration, such as “Scell Add”, via primary carrier to UE.

 additionally, configuring a channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, and wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet_36: See para[0069] for BS selects channels for UE to establish a secondary carrier via SCell Add) for which RSSI values are below a desired threshold)


wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator

(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)


Although Tabet_36 teaches “feedback information” (i.e., channel state information) includes a list of candidate channels in the unlicensed frequency band, and wherein “a list”, is understood to mean “a number of candidate channels”, (Tabet_36: See para[0070]-[0074]), however, Tabet_36 does not seem to explicitly disclose that such list can include many items, as alternatively understood in: 

wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.


However, in a similar field, Husted, teaches that “channel state information” (e.g., channel candidate information) can include a variety of information, such as RSSI, the state of the channel, and many more items. (Husted: See Abstract and Col. 9, lines 60-67)


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)


Regarding claim 27, the method as claimed in claim 25, wherein the channel state information 
includes at least one of information associated with whether each of the one or 
more channels is used and signal strength information.
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)


Regarding claim 31, a user equipment (UE) that performs carrier aggregation, the UE 
comprising: 

a receiving unit configured to receive, from a base station, channel candidate information of a secondary cell that uses an unlicensed frequency band;  a transmitting unit configured to transmit channel state information associated with one or more channels, which are generated using the channel candidate information;  and a controller configured to add, as the secondary cell, a channel that the base station selects based on the channel state information, 
(Tabet_36: See para[0070]-[0074] and Fig. 7,  for BS selects and provides “a list of potential channels” (i.e., channel candidate information) in the unlicensed frequency band, to UE, as potential secondary, in a configuration message, via the primary cell.  UE performs one or more measurements on such unlicensed channels, such as RSSI, to determine channel conditions, like being free from interference or not, and then provides its channel feedback, by providing “a list of supported channels” (Channel state information)” in the unlicensed frequency band,  via the primary cell , back to BS.  BS, receives it and based on feedback info, selects a channel in the unlicensed band, and sends a configuration, such as “Scell Add”, via primary carrier to UE.

wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet_36: See para[0069] for BS selects channels for UE to establish a secondary carrier via SCell Add) for which RSSI values are below a desired threshold)


wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator, and
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)



Although Tabet_36 teaches “feedback information” (i.e., channel state information) includes a list of candidate channels in the unlicensed frequency band, and wherein “a list”, is understood to mean “a number of candidate channels”, (Tabet_36: See para[0070]-[0074]), however, Tabet_36 does not seem to explicitly disclose that such list can include many items, as alternatively understood in: 

wherein the “channel candidate information” includes at least one of the unlicensed frequency band information associated with each of the one or more channels, information associated with the number of channel candidates, and channel candidate list information.



However, in a similar field, Husted, teaches that “channel state information” (e.g., channel candidate information) can include a variety of information, such as RSSI, the state of the channel, and many more items. (Husted: See Abstract and Col. 9, lines 60-67)


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)

 
Regarding claim 33, the UE as claimed in claim 31, wherein the channel state information 
includes at least one of information associated with whether each of the one or more channels is used and signal strength information. 
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included “channel state information” (e.g., channel candidate information) having a variety of information, as taught by Husted, with the teachings of Tabet_36, in order to benefit from the enhancements of having a channel state information (e.g., channel candidate information), that has or includes a variety of information including the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)




9.  	Claims 22, 28 and 34 are rejected under 35 U.S.C 103 as being unpatentable Tabet_36, Husted, and in further view of US 20120208541 A1 to Luo et al., (hereinafter Luo)

Regarding claim 22, the method as claimed in claim 19, further comprising: 

transmitting at least one of channel information of a primary cell and reference signal 
measurement information associated with the secondary cell, 
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)


Tabet_36 in view of Husted do not seem to determined location information of UE is being calculated and determined for channel selection, as understood in:

wherein the base station selects a channel of the secondary cell by further using location 
information of the UE which is calculated based on at least one of the channel 
information of the primary cell and the reference signal measurement 
information associated with the secondary cell. 

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Tabet_36 in view of Husted, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])



Regarding claim 28, the method as claimed in claim 25, further comprising: 

receiving channel information of a primary cell or reference signal measurement information 
associated with the secondary cell;  and (Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)


Tabet_36 in view of Husted do not seem to determined location information of UE is being calculated and determined for channel selection, as understood in:

calculating location information of the UE based on at least one of the channel information of the primary cell and the reference signal measurement information associated with the secondary cell, wherein a channel that is additionally configured as the secondary cell 
is selected based on the channel state information and the location information 
of the UE. 

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Tabet_36 in view of Husted, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])


Regarding claim 34, the UE as claimed in claim 31, wherein the transmitting unit further 
transmits channel information of a primary cell or reference signal measurement 
information associated with the secondary cell, 
(Tabet_36: See para[0071] for UE performs one or more measurements e.g., signal strength/RSSI scans, and various other channel condition metrics, as to confirm that those channels are free of interference (i.e., channel is used or not ) in the vicinity of UE, and provides feedbacks via “channel condition information” (i.e., channel state information) back to BS via primary cell.)


Tabet_36 in view of Husted do not seem to determined location information of UE is being calculated and determined for channel selection, as understood in:


wherein the base station selects a channel of the secondary cell by further using location information of the UE that is calculated based on at least one of the channel information 
of the primary cell and the reference signal measurement information associated 
 with the secondary cell.

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Tabet_36 in view of Husted, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])



10.  Claims 24, 30, and 36 are rejected under 35 U.S.C 103 as being unpatentable over Tabet_36, in view of Husted, and in further view of US 20140375505 A1 to Anderson et al., (hereinafter Anderson)

Regarding claim 24, Tabet_36 in view of  Husted  teaches the method as claimed in claim 19, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and 
transmission period information. 

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information). It is understood that other information can also be included in a channel list.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Tabet_36 in view of Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])


Regarding claim 30, Tabet_36 in view of Husted teaches the method as claimed in claim 25, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of the secondary cell reference signal, transmission location information, and 
transmission period information. 

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information). It is understood that other information can also be included in a channel list.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Tabet_36 in view of Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])


Regarding claim 36,  Tabet_36 in view of Husted teaches the UE as claimed in claim 31, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and transmission period information.

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information). It is understood that other information can also be included in a channel list.

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Tabet_36 in view of Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])



11.  Claims 23, 29, and 35 are rejected under 35 U.S.C 103 as being unpatentable over Tabet_36 in view of  Husted, and in further view of US 20150296486  A1 to Park et al., (hereinafter Park)


Regarding claim 23, Tabet_36 in view of Husted teaches the method as claimed in claim 19, however, they do not explicitly disclose:

further comprising: receiving a 
reference signal of the secondary cell from the base station, wherein the 
reference signal of the secondary cell is a cell specific reference signal that 
is transmitted in a channel of the unlicensed frequency band by using physical 
cell identification information that is the same as that of the primary cell. 

However in a similar field, Park in para[0062] teaches cell-specific reference signals being used by eNB to transmit data to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical channels or signals on the SCell. The physical channels may include one or more of the reference signals and synchronization signals and wherein the reference signals may include cell-specific reference signals (CRS)).


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Park teaches cell-specific reference signals used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell. (Park: See para[0062])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, cell-specific reference signals used for transmission, as taught by Park, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having 
Cell-specific reference signals being used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell.    (Park: See para[0062])


Regarding claim 29, Tabet_36 in view of Husted teaches the method as claimed in claim 25, however, they do not explicitly disclose:

further comprising: transmitting, to the UE, a reference signal of the secondary cell, wherein the reference signal of the secondary cell is a cell specific reference signal that is transmitted 
in a channel of the unlicensed frequency band by using physical cell 
identification information that is the same as that of the primary cell. 
 However in a similar field, Park in para[0062] teaches cell-specific reference signals being used by eNB to transmit data to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical channels or signals on the SCell. The physical channels may include one or more of the reference signals and synchronization signals and wherein the reference signals may include cell-specific reference signals (CRS)).


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Park teaches cell-specific reference signals used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell. (Park: See para[0062])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, cell-specific reference signals used for transmission, as taught by Park, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having 
Cell-specific reference signals being used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell.    (Park: See para[0062])


Regarding claim 35, Tabet_36 in view of Husted  taches the UE as claimed in claim 31, however, they do not explicitly disclose:

wherein the receiving unit further receives a reference signal of the secondary cell from the base station, wherein the reference signal of the secondary cell is a cell specific reference signal that 
is transmitted in a channel of the unlicensed frequency band by using physical cell identification information that is the same as that of the primary cell. 

However in a similar field, Park in para[0062] teaches cell-specific reference signals being used by eNB to transmit data to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical channels or signals on the SCell. The physical channels may include one or more of the reference signals and synchronization signals and wherein the reference signals may include cell-specific reference signals (CRS)).


Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 


Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Park teaches cell-specific reference signals used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell. (Park: See para[0062])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, cell-specific reference signals used for transmission, as taught by Park, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having 
Cell-specific reference signals being used for transmission, wherein physical layer cell ID is applied as parameters for physical channels or signals on SCell.    (Park: See para[0062])



10.  Claims 20, 26, and 32 are rejected under 35 U.S.C 103 as being unpatentable over Tabet_36 in view of Husted, and in further view of US 20150373744 A1 to Rosa et al., (hereinafter Rosa)

Regarding claim 20, Tabet_36 in view of Husted teaches the method as claimed in claim 19, and teaches channel candidate information being sent via primary cell, however, it does not seem to explicitly disclose that higher layer signaling of primary cell (PCell) is used for transmissions/reception purposes, as understood in:

wherein the channel candidate information is received through a high layer signaling of a primary cell. 

However, in a similar field, Rosa, in para[0041], teaches that transmissions to UE (i.e., “channel candidate information” transmission) is done via PCell’s higher layer signaling. (Rosa: See para[0041])

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Rosa teaches transmission to UE can be done via PCell’s higher layer signaling. (Rosa: See para[0041])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included transmissions via PCell, as taught by Rosa, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having transmission that can be done via PCell’s higher layer signaling to UE. (Rosa: See para[0041])


Regarding claim 26, Tabet_36 in view of Husted teaches the method as claimed in claim 25, and teaches channel candidate information being sent via primary cell, however, it does not seem to explicitly disclose that higher layer signaling of primary cell (PCell) is used for transmissions/reception purposes, as understood in:

wherein the channel candidate information is transmitted through a high layer signaling of a primary cell. 

However, in a similar field, Rosa, in para[0041], teaches that transmissions to UE (i.e., “channel candidate information” transmission) is done via PCell’s higher layer signaling. (Rosa: See para[0041])

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Rosa teaches transmission to UE can be done via PCell’s higher layer signaling. (Rosa: See para[0041])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included transmissions via PCell, as taught by Rosa, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having transmission that can be done via PCell’s higher layer signaling to UE. (Rosa: See para[0041])


Regarding claim 32, Tabet_36 in view of Husted teaches the UE as claimed in claim 31, and teaches channel candidate information being sent via primary cell, however, it does not seem to explicitly disclose that higher layer signaling of primary cell (PCell) is used for transmissions/reception purposes, as understood in:

wherein the channel candidate information is received through a high layer signaling of a primary cell. 
However, in a similar field, Rosa, in para[0041], teaches that transmissions to UE (i.e., “channel candidate information” transmission) is done via PCell’s higher layer signaling. (Rosa: See para[0041])

Tabet_36 teaches carrier aggregation of UE, wherein a base station (BS) provides certain channel  to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet_36: See para[0070]-[0074]) 

Husted teaches “channel state information” can include a variety of information, such as RSSI, the state of the channel, and many more. (Husted: See Abstract and Col. 9, lines 60-67)

Rosa teaches transmission to UE can be done via PCell’s higher layer signaling. (Rosa: See para[0041])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included transmissions via PCell, as taught by Rosa, with the teachings of Tabet_36 in view of Husted, in order to benefit from the enhancements of having transmission that can be done via PCell’s higher layer signaling to UE. (Rosa: See para[0041])



Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477